                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
1                                                               EASTERN DISTRICT OF WASHINGTON



2                                                                Oct 12, 2018
                                                                     SEAN F. MCAVOY, CLERK

3
                         UNITED STATES DISTRICT COURT
4                       EASTERN DISTRICT OF WASHINGTON

5    UNITED STATES OF AMERICA,                   No. 1:18-CR-02019-SMJ

6                             Plaintiff,
                                                 ORDER GRANTING
7                v.                              GOVERNMENT’S MOTION TO
                                                 DISMISS
8    LAWRENCE JOHN GONZALES, JR.,

9                             Defendant.         ***U.S. MARSHALS SERVICE
                                                 ACTION REQUIRED***
10

11

12         Before     the   Court   is     the   Government’s   Motion          to      Dismiss

13   Indictment/Superseding Indictment, ECF No. 91, and related motion to expedite,

14   ECF No. 92. The Government seeks the Court’s leave to dismiss the Indictment,

15   ECF No. 1, and Superseding Indictment, ECF No. 48, without prejudice pursuant

16   to Federal Rule of Criminal Procedure 48(a).

17         Having reviewed the pleadings and the file in this matter, the Court grants

18   the Government leave to dismiss the Indictment and Superseding Indictment.

19         Accordingly, IT IS HEREBY ORDERED:

20



     ORDER GRANTING GOVERNMENT’S MOTION TO DISMISS - 1
1          1.   The Government’s Motion to Dismiss Indictment/Superseding

2               Indictment, ECF No. 91, and related motion to expedite, ECF No. 92,

3               are GRANTED.

4          2.   The Indictment, ECF No. 1, and Superseding Indictment, ECF No.

5               48, are DISMISSED WITHOUT PREJUDICE.

6          3.   The U.S. Marshals Service is directed to RELEASE Defendant

7               immediately from custody no later than October 12, 2018.

8          4.   All dates, deadlines, and hearings in this matter are STRICKEN.

9          5.   All pending motions are DENIED AS MOOT.

10         6.   The Clerk’s Office is directed to CLOSE this file.

11         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order

12   and provide copies to all counsel, the U.S. Marshals Service, and the U.S.

13   Probation Office.

14         DATED this 12th day of October 2018.

15

16                       ______________________________
                         SALVADOR MENDOZA, JR.
17                       United States District Judge

18

19

20



     ORDER GRANTING GOVERNMENT’S MOTION TO DISMISS - 2
